 



Exhibit 10.4
Warrant
This Warrant and the underlying shares of Common Stock represented by this
Warrant have not been registered under the Securities Act of 1933 (the “Act”),
and are “restricted securities” as that term is defined in Rule 144 under the
Act. The securities may not be offered for sale, sold or otherwise transferred
except pursuant to an effective registration statement under the Act, or
pursuant to an exemption from registration under the Act, the availability of
which is to be established to the satisfaction of the Company.
 

January 22, 2008   Warrant No.  _____ 

***SMART MOVE, INC.***
WARRANT TO PURCHASE SHARES OF COMMON STOCK
Warrant to Purchase 285,000 Shares
(subject to adjustment as set forth herein)
Exercise Price $1.25 Per Share
(subject to adjustment as set forth herein)
VOID AFTER 3:00 P.M., MOUNTAIN TIME, ON
January 22, 2012
THIS CERTIFIES THAT Thomas P. Grainger is entitled to purchase from Smart Move,
Inc., a Delaware corporation (hereinafter called the “Company”) with its
principal office located at 5990 Greenwood Plaza Blvd., Suite 390, Greenwood
Village, Colorado 80111, at any time before 3:00 P.M., Mountain Time, on
January 22, 2012 (the “Termination Date”), at the purchase price of $1.25 per
share, the number of shares (the “Shares”) of the Company’s common stock (the
“Common Stock”) set forth above. The number of Shares purchasable upon exercise
of this Warrant and the Exercise Price per Share shall be subject to adjustment
from time to time as set forth in Section 4 below if the number of outstanding
shares of Common Stock of the Company shall be increased or decreased as a
result of a stock split, a reverse stock split or similar recapitalization or
reclassification of stock not involving any change in the shareholder’s equity
or the aggregate market value of shares outstanding as a result thereof,
SECTION 1. DEFINITIONS.
In addition to the terms defined elsewhere in this Warrant, the terms set forth
on the Definitions Schedule to this Warrant shall have the meanings set forth on
such Schedule.
SECTION 2. COVERED SHARES; EXERCISE OF WARRANT.
Subject to the conditions set forth in this Warrant, the Warrant may be
exercised in whole or in part during the Exercise Period, but in no event
subsequent to the end of the Exercise Period, by the surrender of the Warrant
(with the subscription form attached to this Warrant duly completed and
executed) at the principal office of the Company at 5990 Greenwood Plaza Blvd,
Suite 390, Greenwood Village, Colorado 80111, and upon payment of the applicable
Exercise Price in cash or other immediately available funds. At the option of
the exercising Holder, payment may be made by (a) cash or other immediately
available funds.

 

 



--------------------------------------------------------------------------------



 



The right granted by the Warrant to acquire Shares shall expire at the end of
the Exercise Period, and such right shall be wholly null and void to the extent
the Warrant is not exercised before that time. The Company shall pay all
reasonable expenses, taxes and other charges payable in connection with the
preparation, execution and delivery of any certificates or other documents
evidencing the Shares under this §2. Notwithstanding the surrender of the
Warrant upon its exercise, the rights and obligations of the Company and the
Holders as set forth in this Warrant shall continue in full force and effect.
SECTION 3. RESERVATION.
At all times during the Exercise Period, the Company shall reserve and keep
available the maximum number of authorized but unissued Shares, solely for the
purpose of issuing, upon the exercise of the Warrant, a number of Shares equal
to the number of Underlying Shares.
SECTION 4. ADJUSTMENT OF NUMBER OF SHARES.
The number of Warrant Shares and the Warrant Price shall be subject to
adjustment if the number of outstanding Shares of Common Stock of the Company
shall be increased or decreased as a result of a stock split, a reverse stock
split or similar recapitalization or reclassification of stock not involving any
change in the shareholder’s equity or the aggregate market value of shares
outstanding as a result thereof. The Warrant Price and number of Shares shall be
proportionately adjusted so that the percentage of the Common Stock acquirable
by the Holder upon exercise immediately prior to the event and immediately
following the event remains the same.
SECTION 5. DISSOLUTION OR LIQUIDATION; DIVIDENDS AND DISTRIBUTIONS.
Upon any proposed distribution of the assets of the Company in dissolution or
liquidation, the Company shall mail notice of such distribution to each Holder
and shall make no distribution to its shareholders until the expiration of forty
five (45) days from the date of mailing of such notice. Upon receipt of such
notice, each Holder may exercise the Warrant at any time prior to the expiration
of such 45-day period and thereafter receive any distributions made to
shareholders of the Company in connection with such dissolution or liquidation.
SECTION 6. FULLY PAID SHARES; TAXES; FRACTIONAL SHARES.
The Company covenants and agrees that the Warrant Shares will, at the time of
delivery upon the exercise of the Warrant, be validly issued and outstanding and
be fully paid and nonassessable. The Company further covenants and agrees that
it will pay when due and payable any and all federal and state issuance taxes
that may be payable in respect of the Warrant or any Warrant Shares or
certificates issued upon the exercise of the Warrant. The Company shall not,
however, be required to pay any tax which may be payable in respect of any
Transfer involving a Transfer of Warrant Shares in the name other than that of a
Holder, and any such tax shall be paid by the Holder requiring such Transfer.
Fractional Warrant Shares shall be issued upon the exercise of the Warrant in
any case in which the Underlying Shares are not a whole number and the Holder
does not agree to accept cash in lieu of such fractional Warrant Shares.

 

2



--------------------------------------------------------------------------------



 



SECTION 7. NOTIFICATION OF SHAREHOLDER MATTERS.
Prior to the exercise in full of the Warrant, the Company shall use reasonable
efforts to cause any notice submitted to the shareholders of the Company also to
be provided to the Holder, but shall have no liability to the Holder for failure
to provide any such notice with respect to any matters which are disclosed by
the Company to its shareholders or which are available to shareholders pursuant
to the Company’s electronic filings with the Securities and Exchange Commission
(“SEC”) under the Securities Exchange Act of 1934.
SECTION 8. RESTRICTIONS ON TRANSFERABILITY OF WARRANTS AND SHARES; COMPLIANCE
WITH LAWS.
8.1. In General. Neither the Warrant nor any Warrant Shares shall be Transferred
except upon the conditions specified in this Warrant, which conditions are
intended to insure compliance with the provisions of the Securities Act (or any
similar federal statute at the time in effect) and any applicable state
securities laws in respect of any such Transfer.
8.2. Restrictive Legend. The Warrant Shares shall be represented by
certificates, and, unless otherwise permitted by the provisions of this §8.2,
shall be marked with a legend reading substantially as follows:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE
REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. ANY SUCH SALE,
ASSIGNMENT OR TRANSFER MUST ALSO BE MADE IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS.
If a registration statement covering the Warrant or any Warrant Shares shall
become effective under the Securities Act and under any applicable state
securities laws, or if the Company shall receive an opinion of counsel
reasonably satisfactory to the Company (which shall include counsel to the
Company and counsel to the original Holder of the Warrant) that, in the opinion
of such counsel, such legend is not required (including, without limitation,
because of the availability of an exemption afforded by Rule 144(k) under the
Securities Act), the Company shall, or shall instruct its transfer agents and
registrars to, remove such legend or issue new Warrants or certificates without
such legend. Upon the reasonable written request of a Holder, the Company shall
forthwith request counsel to render an opinion with respect to the matters
covered in this paragraph, and the Company shall pay all expenses in connection
with such matters.
SECTION 9. PIGGYBACK REGISTRATION RIGHTS.
9.1 Piggyback Registration Rights. If the Company proposes to register any of
its stock or other securities under the 1933 Act (including for this purpose a
registration effected by the Company for stockholders other than the Holder, but
excluding any registration statement relating either to the sale of securities
to employees of the Company pursuant to a stock option, stock purchase or
similar plan, a registration made on Form S-4 or any successor forms then in
effect, or an SEC Rule 145 transaction), the Company shall, at such time,
promptly give Holder written notice of such registration. Upon the written
request of Holder given within thirty (30) days after such notice by the
Company, the Company shall cause to be registered under the 1933 Act, the number
of Warrant Shares acquired or acquirable by the Holder upon Exercise of the
Warrant has requested to be registered, provided, however, that if the offering
is an underwritten offering, and the underwriter for the offering requires a
limitation of the number of shares to be included in such registration, such
limitation shall be applied on a pro-rata basis among all other holders of
piggyback registration rights. The expense of any such registration shall be
paid by the Company.

 

3



--------------------------------------------------------------------------------



 



9.2 Indemnification.
A. The Company agrees to indemnify and hold harmless, to the extent permitted by
law, each Holder of registrable securities under §9.1, its officers, directors,
partners, employees and agents and each Person who controls such Holder (within
the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such Holder expressly for use therein or
by such Holder’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Holder with a sufficient number of copies of the same. In
connection with an underwritten offering, the Company will indemnify such
underwriters, their officers and directors and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Holders of registrable
securities.
B. In connection with any registration statement in which the shares of a Holder
of registrable securities are being registered for resale pursuant to §9.
hereof, each such Holder will furnish to the Company in writing such information
and affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
will indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person who controls the Company (within the meaning of the
Securities Act) against all losses, claims, damages, liabilities and expenses
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such Holder and is not cured in a timely manner;
provided that the obligation to indemnify will be individual to each Holder and
will be limited to the amount of proceeds received by such Holder from the sale
of registrable securities pursuant to such registration statement.
C. Any person entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) unless in the reasonable judgment of such indemnified
party a conflict of interest between such indemnified and indemnifying parties
exists with respect to such claim, permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party. If such defense is assumed, the indemnifying party will not be subject to
any liability for any settlement made by the indemnified party without its
consent (but such consent will not be unreasonably withheld). An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
will not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of legal counsel to any indemnified party a
conflict of interest exists between such indemnified party and any other of such
indemnified parties with respect to such claim.

 

4



--------------------------------------------------------------------------------



 



D. The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of securities. The Company also
agrees to make such provisions, as are reasonably requested by any indemnified
party, for contribution to such party in the event the Company’s indemnification
is unavailable for any reason.
9.3 Participation in Underwritten Registration. No Holder or person claiming any
rights attributable to Holder’s interest may participate in any registration
hereunder which is underwritten unless such person (a) agrees to sell such
person’s securities on the basis provided in any underwriting arrangements
approved by the person or persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided that no Holder of
registrable securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters other than representations and warranties regarding such Holder and
such Holder’s intended method of distribution.
SECTION 10. LOST, STOLEN WARRANTS, ETC.
If the Warrant or any certificates evidencing Warrant Shares shall be mutilated,
lost, stolen or destroyed, the Company shall issue a new Warrant or certificate
of like date, tenor and denomination and deliver the same in exchange and
substitution for and upon surrender and cancellation of the mutilated Warrant or
certificate, or in lieu of the Warrant or certificate lost, stolen or destroyed,
upon receipt of evidence reasonably satisfactory to the Company (an affidavit of
the Holder shall be deemed sufficient) of the loss, theft or destruction of such
Warrant or certificate.
SECTION 11. MISCELLANEOUS.
11.1. Holder Not A Shareholder. Except as otherwise specifically provided in
this Warrant, prior to the exercise of the Warrant no Holder shall be entitled
to any of the rights of a shareholder of the Company, including the right as a
shareholder to (a) vote or consent or (b) receive dividends or any other
distributions made in respect of Shares.
11.2. Notices. Any notice, demand or delivery to be made pursuant to the
provisions of this Warrant shall be in writing and (a) shall be deemed to have
been given or made one day after the date sent (i) if by the Company, by prepaid
overnight delivery addressed to each Holder at its last known address appearing
on the books of the Company maintained for such purpose or (ii) if by a Holder,
by prepaid overnight delivery, addressed to the Company at the Company’s address
as set forth in §2; and (b) if given by courier or confirmed facsimile
transmission shall be deemed to have been made or given when received. Each
Holder and the Company may each designate a different address by notice to the
other in the manner provided in this §11.2.

 

5



--------------------------------------------------------------------------------



 



11.3. Successors and Assigns. Subject to all conditions and limitations
contained herein and to the requirements of applicable law, this Warrant and the
rights evidenced by the Warrant shall inure to the benefit of and be binding
upon the lawful successors and assigns of the Company and each Holder. The
provisions of this Warrant are intended to be for the benefit of the Holders of
the Warrant or the Warrant Shares and shall be enforceable by the Holders.
11.4. Actions by Holder; Amendments and Waivers. Any provision of this Warrant
may be amended, waived or modified upon the written consent of the Company and
the Holder. Any amendment, waiver, modification or consent entered into pursuant
to this Section 11.4 shall be effective only in the specific instance and for
the specific purpose for which it was given.
11.5. Headings; Severability. The descriptive headings of sections of this
Warrant are provided solely for convenience of reference and shall not, for any
purpose, be deemed a part of this Warrant. Should any part of the Warrant or
this Warrant for any reason be declared invalid, such decision shall not affect
the validity of any remaining portion, which shall remain in force and effect as
if the Warrant and this Warrant had been executed with the invalid portion
eliminated. It is the intention of the Company and the Holder that they would
have executed and accepted the remaining portion of the Warrant and this Warrant
without including in such remaining portion any such part, parts or portion
which may, for any reason, be hereafter declared invalid.
11.6. Governing Law. The Warrant and this Warrant and all matters concerning the
Warrant and this Warrant shall be governed by the laws of the State of Colorado
for contracts entered into and to be performed in such state without regard to
principles of conflicts of laws; provided however, that with respect to the
Company’s internal corporate matters, the laws of the State of Delaware shall
govern.
11.7. Survival of Certain Provisions. Except as otherwise provided, the
provisions of this Warrant shall survive the exercise of the Warrant and shall
continue in full force and effect following such exercise until all Warrant
Shares are no longer restricted securities under the federal securities laws.
11.8. Specific Performance. The Company acknowledges and agrees that the Holders
would be damaged irreparably in the event any of the provisions of this Warrant
are not performed in accordance with their specific terms or otherwise are
breached. Accordingly, the Company agrees that the Holders shall be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Warrant and to enforce specifically this Warrant and the terms and provisions of
this Warrant in any action instituted in any federal or state court in the
United States having jurisdiction over the parties and the matter, in addition
to any other remedy to which the Holders may be entitled, at law or in equity.
11.9. Consent to Jurisdiction. THE COMPANY HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF DENVER, STATE OF
COLORADO AND IRREVOCABLY AGREES THAT, SUBJECT TO THE HOLDER’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS WARRANT SHALL BE
LITIGATED IN SUCH COURTS. THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT.

 

6



--------------------------------------------------------------------------------



 



THE COMPANY DESIGNATES AND APPOINTS CHRIS SAPYTA, AND SUCH OTHER PERSON AS MAY
HEREAFTER BE SELECTED BY THE COMPANY WHO IRREVOCABLY AGREES IN WRITING TO SO
SERVE AS ITS AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDINGS IN ANY SUCH COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE
COMPANY TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. A COPY OF ANY SUCH
PROCESS SO SERVED SHALL BE MAILED BY THE HOLDER BY REGISTERED MAIL TO THE
COMPANY AT ITS ADDRESS PROVIDED IN §12.2 AND SHALL BE DEEMED TO HAVE BEEN
RECEIVED BY THE COMPANY FIVE (5) DAYS AFTER BEING SO MAILED. IF ANY AGENT
APPOINTED BY THE COMPANY REFUSES TO ACCEPT SERVICE, THE COMPANY HEREBY AGREES
THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE. NOTHING IN THIS
WARRANT SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF HOLDER TO BRING PROCEEDINGS AGAINST THE COMPANY
IN THE COURTS OF ANY OTHER JURISDICTION.
11.10. Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO: (A) THIS WARRANT, OR (B) ANY OTHER PRESENT OR
FUTURE INSTRUMENT OR AGREEMENT BETWEEN THE HOLDER AND THE COMPANY; OR (C) ANY
CONDUCT, ACTS OR OMISSIONS OF THE COMPANY OR THE HOLDER OR ANY OF THEIR
DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS, PARTNERS, REPRESENTATIVES,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THE COMPANY OR THE HOLDER; IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN TORT OR OTHERWISE. EACH OF THE
COMPANY AND THE HOLDER ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS WARRANT, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH OF THE COMPANY AND THE HOLDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS WARRANT OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE WARRANT. EACH OF THE COMPANY AND THE HOLDER FURTHER
WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
IN WITNESS WHEREOF, this Warrant has been duly executed as of the day and year
first above written.

            SMART MOVE, INC.
      /s/Chris Sapyta       Chris Sapyta      President     

 

7



--------------------------------------------------------------------------------



 



ELECTION TO EXERCISE WARRANT (CASH EXERCISE)
TO: Smart Move, Inc.:
The undersigned registered holder of the Warrant, a true and correct copy of
which is attached to this election notice, irrevocably exercises the Warrant and
purchases pursuant to such exercise                      Shares of the Company,
makes payment of $           for such Shares, and requests that the certificates
for such Shares be issued in the name of the undersigned holder or its nominee
and delivered to such holder at holder’s address on the books of the Company.
Entity Name (if applicable):
 

         
By:
       
Name:
 
 
   
Title:
 
 
   
Date:
 
 
   
 
 
 
   

ASSIGNMENT
FOR VALUE RECEIVED, the undersigned registered holder of the Warrant attached to
this assignment notice, sells, assigns and transfers unto
                                         the Warrant and all rights evidenced by
such Warrant and does irrevocably constitute and irrevocably appoints Corporate
Stock Transfer, Inc. or other duly appointed transfer agent for the securities
as the undersigned’s attorney to transfer such Warrant on the books of the
Company.
Entity Name (if applicable):
 

         
By:
       
Name:
 
 
   
Title:
 
 
   
Date:
 
 
   
 
 
 
   

 

8



--------------------------------------------------------------------------------



 



Warrant Definitions Schedule
As used in this Warrant, the following terms have the following respective
meanings:
“Company” means Smart Move, Inc., a Delaware corporation, and any successor to
all or substantially all of the assets and business of Smart Move, Inc. Unless
the context otherwise indicates, “Company” shall also include all Subsidiaries
of the Company.
“Exercise Period” means the period commencing on the First Exercise Date and
terminating at 3:00 p.m., Denver time, on the Expiration Date.
“Expiration Date,” with reference to this Warrant, means January 22, 2012.
“First Exercise Date” means the date of original issuance of the Warrant.
“Holder” means a registered holder of the Warrant and, if the context so
indicates, the holder of Shares.
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations under such act, all as the same
shall be effect at the time.
“Shares” means, shares of the Company’s common stock, par value $.0001 per
share, and stock of any other class into which such shares may hereafter be
changed or reclassified.
“Transfer” means any sale, transfer, issuance, assignment, pledge or other
disposition or conveyance of Shares or the Warrant.
“Underlying Shares” means the Shares issuable upon exercise of the Warrant.
“Warrant” means the Warrant issued on the date of this Warrant to the Holder and
any warrant issued in exchange or substitution for the Warrant.
“Warrant Shares” means the Shares obtained upon exercise of the Warrant.

 

9